DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the limitation “the at least two auxiliary engine” at line 3 should be “the at least two auxiliary engines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cazals US 2010/0044504, in view of Epstein US 2013/0186059.
	Regarding claim 1, Cazals discloses a propulsion unit for an aircraft, see figs. 1-2, fig. 1 shows main propulsion units 52a-b, auxiliary engine 5, the propulsion unit being configured to supply takeoff thrust in a takeoff operating condition and a top of climb thrust during a top of climb operating condition, see para. [0068] teaches the engine operates from takeoff to climb, the propulsion unit comprising: at least one main engine 52a,b, configured to supply main thrust during the takeoff operating condition and the top of climb operating condition, id. the main engines are optimized to provide thrust at cruise conditions and the auxiliary jet engine brings complementary thrust necessary in situations such as takeoff and to constraints at the end of climb at a cruising altitude, thus the main engine operates during cruise, takeoff and top off climb, and at least one auxiliary engine 5, distinct from the at least one main engine and configured to supply auxiliary thrust during at least the takeoff operating condition, id. the auxiliary engine 5 provides complementary thrust at cruise conditions and at the end of climb, wherein each of the takeoff thrust and the top of climb thrust comprises a combination of the main thrust and the auxiliary thrust, id. the references expressly states that the auxiliary engine provides complementary thrust at takeoff and end of climb, i.e. top of climb. While Cazals states that the engines 52 a, 52b are jet engines, Cazals does not expressly show the type/design and therefore is silent to the at least one main engine comprises a high pressure compressor and therefore the operating temperature thereof, i.e. a temperature ratio of the high pressure compressor of the at least one main engine is between 0.90 and 1.10, where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies takeoff thrust. 
	Epstein is relied upon to teach the primary propulsors like that shown by Cazals 52a, 52b are typically gas turbine turbofan engines. See fig. 1, Epstein shows a gas turbine engine 100, on a cargo/commercial type aircraft having dual engines imilar to that shown in Cazals fig. 1. The engine 101 is a turbofan engine having a high pressure compressor 105, see fig. 2. Epstein is only relied upon to show that a gas turbine turbofan engine is a conventional propulsion system for aviation and is not relied upon for the inventive disclosure of the use of cryogenic fuels. Epstein shows that the main engine comprises a low pressure compressor 104, a high pressure compressor 105 downstream of the low pressure compressor in a gas flow direction, a combustion chamber 90 downstream of the high pressure compressor in the gas flow direction, a high pressure turbine 155 downstream of the combustion chamber in the gas flow direction, and a low pressure turbine 157 downstream of the high pressure turbine in the gas flow direction. 
	It would have been obvious to an ordinary skilled worker to provide a turbofan engine as the propulsion engines 52a, 52b in the system of Cazals, as taught by Epstein, because the use of turbofans in commercial flight are the conventional form of propulsion. Cazals further describes that the propulsion engines should be of the jet engine type where Epstein shows the most typical type of jet propulsion system in the art. Such combination is found to be an obvious substitution of a known propulsion system taught by Epstein, i.e. the turbofan jet engine, for another generic propulsion system shown by Cazals that provides predictable results, i.e. the propulsion of commercial aircraft. See KSR; MPEP 2141 III A. With regard to the limitation a temperature ratio of the high pressure compressor of the at least one main engine is between 0.90 and 1.10 where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet of the high pressure compressor of the at least one main engine when the propulsion unit supplies the takeoff thrust, the engine of Cazals, in view of Epstein, is capable of achieving the claimed function and appears to be actually disclosed of as achieving the claimed limitation. Referring to the Applicant’s specification at para. [0049], the claimed temperature ratio is a result of the main engine being optimized by selecting the design to have it operate at the same temperatures/pressures during all operating conditions, i.e. maximum allowable. Cazals teaches the main engines are optimized according to ordinary flying conditions and not to critical conditions under which the auxiliary jet engine is operated. See para. [0065]. The main propulsive engines are optimized to cruise flight where the deficit in the thrust is provided by the auxiliary engine. See para. [0068]. Since the main engines of Cazals are designed to operate at its design point under cruise flight, the engines operated as intended by Cazals will remain at the same temperatures and pressures at all stages of operation which yields a pressure ratio as claimed of 1.0. Furthermore, even accounting for changes in ambient condition between takeoff altitudes and cruise flight altitudes, the engine of Cazals, in view of Epstein, is capable of achieving the claimed temperature ratio by simply operating at the same pressure and temperature ratios at top of climb and across take off. Furthermore, the outlet temperature of the high pressure compressor is measured at an outlet of the high pressure compressor at which gas flows from the high pressure compressor to an inlet of the combustion chamber.
Regarding claim 2, Cazals, in view of Epstein, discloses the main engine also comprises a ducted fan 103 which has an inlet section 109, said fan being situated upstream of the high pressure compressor 105 in the gas flow direction in the main engine, see Epstein fig. 4, and a normalized fan flow rate ratio of the main engine, corresponding to the ratio between the normalized air flow rate entering the fan of the main engine at the inlet section in the top of climb operating condition and the normalized flow rate of air entering the fan of the main engine at said inlet section in the takeoff operating condition is comprised between 1.3-1.5. Referring to para. [0038] of the Applicant’s specification, the normalized fan flow rate ratio is a function of the density of the air, velocity of aircraft, and atmospheric engines. Furthermore, fig. 3 shows a conventional turbofan engine without a variable outlet, variable fan IGV’s or other means to effect the flow rate through the fan bypass section or fan intake. Thus it appears that the ratio of the normalized fan flow rate is a function of the engine operation conditions, such as altitude and speed of the aircraft. Therefore, Cazals, in view of Epstein, discloses a structure that is capable of achieving the normalized fan flow rate ratio as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2112.01 I. The turbofan of Cazals, in view of Epstein, is capable of being operate at the same conditions in order to yield the same result claimed. Additionally, referring to claim 3 below to Applicant’s specification at para. [0046], the normalized fan flow ratio of the main engine as claimed is a result of the main engine being sized to operate at maximum temperatures and pressures for all conditions. Since Cazals teaches the benefits of this sizing below, the system of Cazals, in view of Epstein, discloses all elements. Additionally, it is noted that the engine of Cazals, in view of Epstein, is capable of operating at such conditions even if not intended or otherwise conventional. 
Regarding claim 3, Cazals, in view of Epstein, discloses a ratio between an overall compression ratio of the main engine in the top of climb operating condition and an overall compression ratio of the main engine in a takeoff operating condition is comprised between 1.5 and 1.9. Referring to Applicant’s specification at para. [0049], the claimed overall compression ratio is a result of the engine being designed such that the main engine operates for all operating conditions at temperatures and pressures near the maximum allowed. As noted in claim 1 above, Cazals discloses the main propulsive engines are optimized to the flying conditions during cruise flight and therefore the engines of Cazals are operated at the cruise flight optimization during takeoff and top of climb with the auxiliary engine providing the thrust deficit therebetween. This results in the main engine operating at the same temperatures and pressure throughout all operating conditions and therefore the claimed overall compression ratio. 
 	Regarding claim 4, Cazals, in view of Epstein, discloses the at least one main engine comprises a combustion chamber 90, see Epstein fig. 4, extending downstream from the high pressure compressor 105 in a gas flow direction in the at least one main engine and a temperature ratio of the at least one main engine, corresponding to a ratio between a ratio between an outlet temperature of the combustion chamber of the at least one main engine in the top of climb operating condition and an outlet of the combustion chamber of the at least one main engine in the takeoff operating condition and the temperature ratio of the high pressure compressor, is between 1.0-1.1. Having discussed that the temperature ratio of the high pressure compressor is held to be 1, the combustor outlet temperature is a function of operating conditions as discussed with regard to the high pressure compressor, when the operational load is kept constant at takeoff and at top of climb, the temperature ratio at the combustion chamber at those conditions remains the same. Thus the ratio of the temperature ratio of the combustion chamber and the temperature ratio of the high pressure compressor would be 1. 
Regarding claim 5, Cazals, in view of Epstein, discloses a body size ratio of the main engine, corresponding to the ratio between a body size at an inlet section of the high pressure compressor of the main engine in the top of climb operating condition and the body size at said inlet section of the high pressure compressor of the main engine in the takeoff operating condition is comprised between 0.95-1.05. Referring to claim 1 above, as discussed in claim 4 above, the combination of Cazals, in view of Epstein, would result engine being operated at the same power level during both conditions, thus the body size of at an inlet section of the high pressure compressor of the main engine can be operated as the same. Referring to para. [0063] of the Applicant’s specification, the body size corresponds to the mass flow of air entering the HPC which would likely be alterable via an inlet guide vane. Referring to fig. 4 of Epstein, Epstein shows the main engine comprises variable guide vanes, however, since the engine is taught to be beneficially operated at the design point, the IGV’s should be kept the same during both conditions. Lastly, the Examiner notes that the body size as defined by the Applicant is in part a function of the operational conditions of the engine where the engine of Cazals, in view of Epstein, discloses an engine capable of achieving the condition. 
Regarding claim 6, Cazals, in view of Epstein, discloses the at least one main engine comprises, downstream from a ducted fan, a combustion chamber in a gas flow direction in the at least one main engine, and a ratio between an outlet temperature of the combustion chamber of the at least one main engine in the top of climb operating condition and an outlet temperature of the combustion chamber in the takeoff operating condition is between .90 and 1.10. Referring to Epstein fig. 4, Epstein shows a ducted fan 103 and a combustion chamber 90 downstream of the ducted fan in a gas flow direction, where a ratio of the outlet temperature of the combustion chamber at the top of climb and takeoff operating conditions can be made to be 1 by maintaining the same operational condition at both conditions.
Regarding claim 7, Cazals, in view of Epstein, discloses the at least one main engine comprises downstream of the high pressure compressor 105 in a gas flow direction in the at least one main engine, a high pressure turbine 155, and a ratio between an outlet temperature of the high pressure turbine of the at least one main engine in the top of climb operating condition and an outlet temperature of the high pressure turbine of the at least one main engine in the takeoff operating condition is between .9 and 1.1. As discussed in the preceding claims, if the operating load is held equal at the top of climb and at takeoff, the temperature at the outlet of the high pressure turbine would be the same for both conditions resulting in a ratio of 1.
Regarding claim 8, Cazals, in view of Epstein, discloses the at least one auxiliary engine comprises a ducted fan, see fig. 3c showing a ducted fan, para. [0071] stating the fan arrangement of the jet engine 5, having an inlet section 51a, 51b, and wherein a normalized fan flow rate ratio of the ducted fan of the at least one auxiliary engine, is between 1.00 and 1.10 where the normalized fan flow rate ratio is defined as a ratio between the normalized air flow rate entering the ducted fan of the at least one auxiliary engine at the inlet section in the top of climb operating condition and the normalized flow rate of air entering the ducted fan of the at least one auxiliary engine at the inlet section in the takeoff operating condition is between 1 and 1.10. Cazals discloses an auxiliary engine 5 that is designed to bring complementary thrust in a configuration where the main engines are sized to ordinary flying conditions, see para. [0065], and the auxiliary engine 5 characteristics are based on the required thrust needed in excess of the main engine, see para. [0067]. Thus, the auxiliary turbofan engine 5 is capable of operating a constant operational load at takeoff and a top of climb such that a ratio of the normalized air flow rate entering the ducted fan at top of climb and at takeoff is 1. 
Regarding claim 9, referring to claim 8 above, Cazals, in view of Epstein, discloses a ratio between an overall compression ratio of the at least one auxiliary engine in the top of climb operating condition and an overall compression ratio of the at least one auxiliary engine in the takeoff operating condition is between 1.0 and 1.3. As discussed in claim 8 above, Cazals teaches an APTU turbofan auxiliary engine 5 that is capable of being operating at a constant operational load at takeoff and at top of climb. Maintaining a constant operating load between the two conditions results in the same compression ratio and therefore a ratio of the overall compression ratio at top of climb and at takeoff of 1. 
Regarding claim 10, Cazals, in view of Epstein, discloses all elements except for at least two auxiliary engines, the thrust of the auxiliary engine participating at the level of 100% of the auxiliary thrust. Rather, Cazals teaches a single APTU engine 14. However, the claimed dual auxiliary thrust engines is found to be an obvious duplication over the prior art configuration. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144 .04 VI B. Banthin teaches that if the secondary engine, being smaller, will have a lower power rating to provide power at a reduced fuel consumption than the larger primary engine which for the same purpose would have to operate at a low part power. See col. 2, lines 34-39. Thus, it would have been obvious to an ordinary skilled worker to provide two smaller APTU engines equaling the thrust of the APTU 14 of Cazals, in order to provide an engine that can operate at reduced fuel consumption.  
	Regarding claim 11, referring to claim 1, Cazals, in view of Epstein, discloses the temperature ratio of the high pressure compressor is between .95 and 1.05, where the claimed ratio is 1. 
Regarding claims 12-13, referring to claims 2-3 above, Cazals, in view of Epstein, discloses an apparatus that is capable of achieving the claimed normalized fan flow rate ratio between 1.35-1.40 and the ratio of overall compression ratio of between 1.55-1.80.  
Regarding claim 14, referring to the discussion of the claims preceding and referring to claim 5 above, Cazals, in view of Epstein, discloses all elements, where the body size ratio is held at 1.0. 
Regarding claim 15, referring to claim 7 above, Cazals, in view of Epstein, discloses all elements where the ratio claimed is held at 1.0.
Regarding claims 16-17, referring to claim 1 above, Cazals, in view of Epstein, discloses a propulsion unit for an aircraft, said propulsion unit being configured to supply takeoff thrust in a takeoff operating condition and a top of climb thrust during a top of climb operating condition, the propulsion unit comprising: at least one main engine, configured to supply main thrust during the takeoff operating condition and the top of climb operating condition, and at least one auxiliary engine, distinct and separate from the at least one main engine and configured to supply auxiliary thrust during at least the takeoff operating condition, wherein each of the takeoff thrust and the top of climb thrust comprises a combination of the main thrust and the auxiliary thrust, and  wherein the at least one main engine comprises a high pressure compressor, a temperature ratio of the high pressure compressor of the at least one main engine is between .9-1.1 to maintain an optimal specific consumption of the propulsion unit, where the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the takeoff thrust. Referring to claim 1, Cazals, in view of Epstein, discloses all elements as discussed above. Cazals further shows that the auxiliary engine 5 is located in the tail of the aircraft, see figs. 1-2, and is separate and distinct from the main engines 52, 52b. Furthermore, Cazals states that the advantage of the disclosed invention allows for the optimization of the size of the main propulsive engines of the aircraft by utilizing the auxiliary engine to complete thrust as needed. See para. [0026]. Cazals further that’s that the optimum size for the main engines would be that of ordinary flying conditions, i.e. cruise flight. See para. [0065]. The Examiner notes that top of climb conditions is when the aircraft transitions from takeoff/climb to cruise. 
Regarding claim 18, Cazals, in view of Epstein, discloses all elements but does not expressly state that the at least one auxiliary engine provides 5-45% of the takeoff thrust and wherein the at least one auxiliary engine provides 0-50% of the top of climb thrust. Cazals does state that the auxiliary engine is not necessarily identical to the main propulsive engines but preferably smaller than the main jet engines. Thus Cazals appears to envision a configuration where all three engines are identical. In this configuration, the auxiliary thrust engine would be capable of providing at least 0-50% of the total thrust at any operating condition. However, to the extent that Cazals does not expressly state the relative thrust capabilities of the auxiliary engine, Cazals does teach that the characteristics of the auxiliary jet engine are determined based on the sizing of the main propulsive engine. See para. [0067]. Thus an ordinary skilled worker would understand that the amount of thrust provided by the auxiliary engine is a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Here, Cazals teaches that the relative sizing of the auxiliary engine may be less, though not necessarily than the main propulsive engine and also may be identical. See para. [0069]. But the ultimate consideration is that the sizing of the auxiliary thrust engine should be such that the thrust demand of the aircraft is met during its range of operation in view of the undersized main propulsive engines. Thus, an ordinary skilled worker would have found it obvious to size the auxiliary engine relative to the total thrust such that the engine is capable of providing 5-45% of the thrust at takeoff and 0-50% of the thrust at top of climb. 
Regarding claim 19, Cazals, in view of Epstein, discloses the at least one main engine and the at least one auxiliary engine together supply each of the takeoff thrust and the top of climb thrust, and the at least one auxiliary engine supplies 5-45% of the takeoff thrust supplied by the propulsion unit during the takeoff operating condition, and the at least one auxiliary engine supplies 0-50% of the top of climb thrust supplied by the propulsion unit during the top of climb operating condition. Referring to claim 18, while Cazals does state that the auxiliary thrust engine can be identical to the two main engines, and thus yield the claimed ratios; the relative sizing of the auxiliary thrust engine is a mere optimization of ranges over the prior art. 
Regarding claim 20, referring to claims 10 and 18, Cazals, in view of Epstein, discloses all elements. While Cazals discloses only a single auxiliary thrust engine, the inclusion of two auxiliary thrust engines is found to be an obvious duplication of the prior art disclosure. See In re Harza (refer to the analysis of claim 10). Additionally, Cazals and Epstein, discloses the auxiliary and main engines provide takeoff and top of climb thrust where referring to the analysis of claim 18 above, the claimed thrust split percentages is an obvious optimization of ranges over the prior art. 

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.

At the outset, the Examiner notes the Applicant has not addressed the objection to claim 20. 
The Applicant now amends the claims to clarify that the gas turbine engine is a dual spool engine having an LPC, HPC, HPT, LPT. The Examiner notes that the details of the specific engine are shown in Epstein which in fact shows the dual spool turbofan with LPC, HPC, HPT, LPT. The Examiner notes that the amendment merely claims a conventional dual spool engine where virtually all dual spool engines are serially arranged such that the LPC feeds the HPC, the HPC feeds the combustor, the combustor feeds the HPT and the HPT feeds the LPT. The structure of such engine is not novel or unobvious and does not appear to be connected to the inventive aspect of the disclosure, which is to reduce the size of the overall engine so that the engines are kept at design point throughout all operational modes. 
The Applicant further amends to clarify that the outlet temperature is at a point at the outlet of the compressor where the gas flows from the HPC to the combustor. As noted above, this is common structure in virtually all dual spool engines. Notably, however, the Applicant appears to argue that the temperature of the HPC is not inherent. The Examiner disagrees and unequivocally states that the temperature along the flow path is an inherent characteristic of the gas turbine engine. Following compression, the air in the engine will inherently exhibit a certain temperature directly proportional to the compression provided. The measured temperatures would occur throughout the engine and are affected by certain structure within the engine, such as diffusers, expanders, combustors, compressors. However, the relative temperature at a certain point in the engine varies with respect to operational conditions of the engine, including ambient air conditions such as temperature, altitude and humidity. The Examiner further notes that the disclosure seeks to compare the temperatures at a single point relative to operational conditions, take-off and climb. Conventionally, such temperatures would vary because the power condition is varied. However, in an engine taught by Cazals, because the power condition is designed to remain constant, the temperature at any given point within the engine would remain substantially static. That the Applicant appears to imply that the temperature is not inherent is incorrect. This assertion is support again by the Applicant’s own modeling which acknowledges the temperature conditions inherently exist. Furthermore, that the claims do not recite that a sensor is placed at the HPC outlet, though such sensors are conventional, but rather if the temperature were measured at the claimed location, the temperature ratio as claimed would fall within .9-1.10. The Examiner asserts that the temperature ratio at the claimed location in Epstein, in view of Cazals, would inherently be equal to 1.0 when maintaining the power levels at relatively constant levels. This assertion is again supported by the Applicant’s own modeling which shows that the engine at the claimed location is capable of producing temperature ratios as claimed at the claimed location. See page 16 of the Applicant’s remarks filed 2/23/2022 showing the main engine operating compressor exit temperatures. By this amendment, the Applicant does no more than merely recite a conventional dual spool turbine engine structure which is clearly shown by Epstein. Such structure is omitted by Cazals, but envisioned by Cazals, because the disclosure of Cazals is drawn to sizing of the engine and not the specific structure within the engine. The teachings of Cazals are applicable to all types of gas turbine engines. The Applicant appears to be importing a limitation that the ordinary skilled worker examine the temperature ratio of the engine in order to infringe the claims. However, the claims merely recite that the temperature ratio exists. “A temperature ratio of the high pressure compressor of the at least one main engine is between .90-1.10, wherein the temperature ratio is defined as a ratio between an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the top of climb thrust and an outlet temperature of the high pressure compressor of the at least one main engine when the propulsion unit supplies the takeoff thrust.” The Examiner again reasserts that an apparatus is what it is not what it does. The Applicant’s own modeling shows that the engine of Cazals is capable of achieving the claimed function and the Applicant’s points to no differentiating structure. Therefore, the Applicant’s arguments are found unconvincing. 
Lastly, the Examiner notes that the claims are rejected under the same art and are eligible for final rejection. However, final rejection is withheld to provide the Applicant every opportunity to address the issues continually raised herein. The claims are eligible for appeal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741